                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

SHEIK FREEMAN,                                      No. 3:19-cv-01326-JR

                      Plaintiff,

       v.

ADAM JEROME SILVER,                                 ORDER

                      Defendant.

HERNANDEZ, District Judge:

       Magistrate Judge Russo issued a Findings and Recommendation (#7) on September 9,

2019, in which she recommends that this Court dismiss Plaintiff's amended complaint with

prejudice. The matter is now before me pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule

of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge's Findings and Recommendation were

timely filed, I am relieved of my obligation to review the record de novo. United States v. Reyna-

Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v. Bernhardt, 840

F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of Magistrate Judge's

report to which objections have been made). Having reviewed the legal principles de novo, I find


1 - ORDER
no error.

                                        CONCLUSION

       The Court ADOPTS Magistrate Judge Russo's Findings & Recommendation [7].

Accordingly, Plaintiff's amended complaint [6] is dismissed and this action is dismissed with

prejudice.

       IT IS SO ORDERED.



       DATED this             day of                  , 2019.




                                                    MARCO A. HERNANDEZ
                                                    United States District Judge




2 - ORDER
